 


109 HR 1571 IH: To prohibit the Secretary of the Interior from issuing oil and gas leases on portions of the Outer Continental Shelf located off the coast of New Jersey.
U.S. House of Representatives
2005-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1571 
IN THE HOUSE OF REPRESENTATIVES 
 
April 12, 2005 
Mr. LoBiondo (for himself, Mr. Saxton, Mr. Frelinghuysen, Mr. Ferguson, and Mr. Smith of New Jersey) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To prohibit the Secretary of the Interior from issuing oil and gas leases on portions of the Outer Continental Shelf located off the coast of New Jersey. 
 
 
1.Prohibition on oil and gas leasing off the coast of New Jersey 
(a)ProhibitionThe Secretary of the Interior shall not issue a lease, permit, or license for the exploration for or extraction of oil or gas on or from submerged lands described in subsection (b). 
(b)Lands describedThe submerged lands with respect to which subsection (a) applies are all submerged lands seaward from the landward boundary of the Outer Continental Shelf that lie within 125 miles of any point of the coast line of the State of New Jersey, including areas with respect to which a moratorium on oil and gas leasing activities existed before the date of enactment of this Act. 
 
